Motion for an order vacating undertaking on appeal and for other relief granted to the extent of staying execution on the judgment only so long as the attachment bond remains in force and effect on condition that the appellant files an additional bond in the amount of $1,000 and on the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before September 11, 1962, with notice of argument for the October 1962 Term of this court, said appeal to be argued or submitted when reached. Concur — Botein, P. J., Stevens, Eager, Steuer and Bergan, JJ.